DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 6/16/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yacoubian et al. US 8,331,643 (“Yacoubian”).
 	Regarding claims 11 and 14, Yacoubian disclosed an apparatus for classifying value documents, the apparatus comprising: 
 	at least two sensor devices (110, 150) which are arranged to capture electromagnetic waves (col. 7, line 59), reflected on a front side and on a back side of a value document (see Figure 1) and to generate corresponding sensor data or to capture properties of the value document in at least two different regions of the value document by means of different measuring principles and to generate corresponding sensor data (1st  and 4th paragraphs of col. 18), and at least one evaluation device which is arranged to classify the value document with the aid of the sensor data generated by the at least two sensor devices (1st paragraph of col. 11), which sensor data relate to the waves reflected on the front side and back side of the value document or to the properties of the value document captured in the at least two different regions of the value document by means of different measuring principles.  
 	The at least one evaluation device has a memory unit for data storage and a control device is provided which is arranged to write the sensor data generated by the at least two sensor devices into the memory unit of the at least one evaluation device (col. 7, line 45 – col. 8, line 25).  Particularly, where Yacoubian incorporates the currency processing of U.S. Pat. No. 6,311,819, where writing sensor data into a memory unit is discussed in the first full paragraph 16.  The control device would be arranged to write the sensor data generated by the at least two sensor devices into each memory unit of the at least two evaluation devices, and each of the at least two sensor devices have an evaluation device assigned thereto (see at least Figure 5 and the paragraph bridging columns 12 and 13, and the previously cited portion referencing writing sensor data into memory units).
 	Regarding claim 15, Yacoubian disclosed the sensor devices which are configured for capturing electromagnetic waves reflected from the front side and back side of the value document have a first image sensor and a second image sensor, wherein the first image sensor is arranged to capture a remission image of the front side of the value document and to generate corresponding first image sensor data and the second image sensor is arranged to capture a remission image of the back side of the value document and to generate corresponding second image sensor data (Figure 5), and the evaluation device is arranged to classify the value document with the aid of the first image sensor data and the second image sensor data (as mentioned above).
 	Regarding claim 16, Yacoubian disclosed the evaluation device is arranged to ascertain the denomination of the value document with the aid of the first image sensor data and the second image sensor data (see at least col. 14, lines 11-50).
 	Regarding claim 17, Yacoubian disclosed the sensor devices which are configured for capturing properties of the value document in at least two different regions of the value document by means of different measuring principles have at least two different sensor types of the following sensor types: an optical sensor, in particular an image sensor, which is arranged to capture optical properties of the value document and to generate corresponding sensor data, an ultrasonic sensor which is arranged to capture reflection properties and/or transmission properties of the value document for ultrasound and to generate corresponding sensor data, a capacitive sensor which is arranged to capture dielectric properties of the value document and to generate corresponding sensor data, a magnetic sensor which is arranged to capture magnetic properties of the value document and to generate corresponding sensor data, and the evaluation device is configured to classify the value document with the aid of the sensor data generated by the at least two different sensor types, which sensor data relate to properties of the value document captured in the at least two different regions of the value document (see Figure 5 and the last line of column 12 calling the sensors “similar to, or the same as” implicitly teaching that the sensors are the same or different from one another).  
 	Regarding claim 18, Yacoubian disclosed the evaluation device is arranged to check the authenticity of the value document with the aid of the sensor data generated by the at least two different sensor types, which sensor data relate to properties of the value document captured in the at least two different regions of the value document (this is taught numerous times throughout, see at least col. 14, line 15).
 	Regarding claim 19, Yacoubian disclosed a value-document processing system having an apparatus for classifying value documents according to claim 11 as mentioned above, and a sorting apparatus which has different sorting pockets and is arranged to output the value documents into the different sorting pockets in dependence on the classifications effected with the aid of the sensor data (Col. 7, line 60 – col. 8, line 25).
 	Regarding claim 20, Yacoubian disclosed a method for classifying value documents having the following steps: capturing waves, in particular electromagnetic waves, reflected on a front side and on a back side of a value document and generating corresponding sensor data or capturing properties of the value document in at least two different regions of the value document by means of different measuring principles and generating corresponding sensor data (see at least col. 7, line 59; Figure 5; and the paragraph bridging columns 12 and 13), classifying the value document with the aid of the generated sensor data which relate to the waves reflected on the front side and back side of the value document or to the properties of the value document captured in the at least two different regions of the value document by means of different measuring principles (see at least the 1st paragraph of col. 11).  The at least one evaluation device has a memory unit for data storage and a control device is provided which is arranged to write the sensor data generated by the at least two sensor devices into the memory unit of the at least one evaluation device (col. 7, line 45 – col. 8, line 25).  Particularly, where Yacoubian incorporates the currency processing of U.S. Pat. No. 6,311,819, where writing sensor data into a memory unit is discussed in the first full paragraph 16.  The control device would be arranged to write the sensor data generated by the at least two sensor devices into each memory unit of the at least two evaluation devices, and each of the at least two sensor devices have an evaluation device assigned thereto (see at least Figure 5 and the paragraph bridging columns 12 and 13, and the previously cited portion referencing writing sensor data into memory units).
 	Regarding claim 21, Yacoubian disclosed the apparatus is configured to classify bank notes (220).  
 	Regarding claim 22, Yacoubian disclosed the at least two sensor devices are arranged to capture electromagnetic waves reflected on the front side and on the back side of the value document and to generate the corresponding sensor data (as mentioned above and seen in at least Figure 5), and wherein the sensor data relate to the waves reflected on the front side and back side of the value document (col. 7, line 45 – col. 8, line 25).  
 	Regarding claim 23, Yacoubian disclosed the at least two sensor devices are arranged to capture properties of the value document in at least two different regions of the value document by different measuring principles and to generate the corresponding sensor data, and wherein the sensor data relate to the properties of the value document captured in the at least two different regions of the value document by the different measuring principles (see 518 and col. 7, line 45 – col. 8, line 25).  
 	Regarding claim 24, Yacoubian disclosed the apparatus is configured to merge the sensor data from each of the at least two sensor devices in each of the at least two evaluation devices to create merged sensor data (530, 560) in each of the respective memory units of each of the at least two evaluation devices.  
 	Regarding claim 25, Yacoubian disclosed each the at least two evaluation devices is arranged to perform an evaluation of the merged sensor data (see at least col. 7, line 45 – col. 8, line 25).  
 	Regarding claim 26, Yacoubian disclosed each the at least two evaluation devices is arranged to classify the value document according to a result of the evaluation of the merged sensor data (see at least col. 7, line 45 – col. 8, line 25).  
 	Regarding claim 27, Yacoubian disclosed the merged sensor data are raw data which are generated by the at least two sensor devices (see at least Figure 5).
  	Regarding claim 28, Yacoubian disclosed each of the at least two sensor devices have an evaluation device assigned thereto (see at least col. 7, line 45 – col. 8, line 25).  
 	Regarding claim 29, Yacoubian disclosed the at least two sensor devices are arranged to capture electromagnetic waves reflected on the front side and on the back side of the value document and to generate the corresponding sensor data, and wherein the sensor data relate to the waves reflected on the front side and back side of the value document (see at least col. 7, line 45 – col. 8, line 25 and Figure 5).
 	Regarding claim 30, Yacoubian disclosed the at least two sensor devices are arranged to capture properties of the value document in at least two different regions of the value document by different measuring principles and to generate the corresponding sensor data, and wherein the sensor data relate to the properties of the value document captured in the at least two different regions of the value document by the different measuring principles (see at least col. 7, line 45 – col. 8, line 25 and Figure 5).  
 	Regarding claim 31, Yacoubian disclosed the optical sensor is an image sensor (see at least Figure 5).

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. Applicant argued that Yacoubian failed to the two evaluation devices had memory units and the associated details of writing to the memory units.  The Examiner disagrees. These features, which are entirely well known to those of ordinary skill in the art, were included in the reference. As mentioned above, Yacoubian incorporated by reference a commonly assigned patent which provided the argued for details in the processor. Accordingly, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653